Citation Nr: 1805651	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  10-44 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for a low back disability.

2. Entitlement to an evaluation in excess of 10 percent for a right ankle disability.

3. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).

[The issue of entitlement to service connection for a traumatic brain injury (TBI) or residuals thereof is addressed in a separate Board decision.]

REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from January 2005 to July 2007, to include service in Southwest Asia.

This case comes before the Board of Veterans' Appeals (Board) on appeal of January 2010 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified before the Board at a November 2013 hearing conducted at the RO.  A transcript of the hearing is of record.

This case was previously before the Board in November 2015, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets additional delay, another remand is required to ensure complete development of the Veteran's claims prior to appellate review.  With respect to the claim for an increased evaluation for a low back disability, an April 2017 VA treatment record indicates the Veteran was approved for private medical care under the VA Choice program from April to August 2017 for evaluation and treatment of his low back disability.  See generally 38 C.F.R. §§ 17.1500-1540 (2017) (VA will pay for non-VA medical services who are determined by VA to meet the Veterans Choice Program eligibility criteria).  Records related to this treatment may be significantly relevant to the Veteran's increased evaluation claim and must be obtained and associated with the claims file.  See 38 C.F.R. § 3.159(c)(2) (2017).

In the November 2015 remand, the Board instructed that an addendum opinion to a July 2012 VA examination be obtained to address potential additional functional loss of use of the right ankle during flare-ups.  While this addendum opinion was obtained, this examination is now inadequate for rating purposes. 

Subsequent to the November 2015 remand, the U.S. Court of Appeals for Veterans Claims held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The requirements of Correia also apply in cases where ratings are not predicated on limitation of motion of the affected part.  See Southall-Norman v. McDonald, 28 Vet.App. 346, 351 (2016).  The July 2012 VA examination report does not include any section for specifying ranges of motion as demonstrated on active and/or passive testing or on weight-bearing, nor does it include range of motion measurements for the left ankle.  Therefore, as the July 2012 VA examination is inadequate under the holding in Correia, a new VA examination is necessary to address the severity of the Veteran's service-connected right ankle disability.

Finally, the Veteran's claim for TDIU is impacted by the outcome of his increased evaluation claims; therefore, the TDIU claim is inextricably intertwined with these appeals.  The Court has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the claim for TDIU must be remanded to the AOJ in accordance with the holding in Harris.

Accordingly, the case is REMANDED for the following action:

1. Undertake the steps necessary to obtain records of non-VA treatment for a low back disability from April to August 2017, provided at VA expense.  The Veteran's assistance should be requested as needed.  Efforts to obtain these records must continue until it is reasonably determined they do not exist or a negative reply is received.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. Schedule the Veteran for a VA examination to evaluate the severity of his service-connected right ankle disability.  The entire claims file must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished.  All clinically indicated tests and consultations should be performed and any findings reported in detail.  

The VA examination must include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, instability, and/or incoordination of the right ankle and to what extent the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use. 

3. Review the additional evidence and ensure its compliance with the instruction above.  If the development is deficient in any manner, corrective measures must be undertaken prior to recertification of the appeal to the Board.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



